Name: Council Regulation (EEC) No 2110/92 of 13 July 1992 reducing the variable components applicable to certain goods originating in the Republic of Poland resulting from the processing of agricultural products referred to in the Annex to Regulation (EEC) No 3033/80 (1992)
 Type: Regulation
 Subject Matter: prices;  Europe;  trade policy;  tariff policy
 Date Published: nan

 28 . 7. 92 Official Journal of the European Communities No L 212/9 COUNCIL REGULATION (EEC) No 2110/92 of 13 July 1992 reducing the variable components applicable to certain goods originating in the Republic of Poland resulting from the processing of agricultural products referred to in the Annex to Regulation (EEC) No 3033/80 (1992) of the Interim Agreement ; whereas safeguard measures need to be made applicable to the transformed agricul ­ tural products not covered by Annex II to the Treaty referred to by this Regulation ; Whereas Article 5 of the said Protocol No 3 provides for the application of reduced variable components as from 1 May 1992, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), which establishes the method of calculation of variable components applicable to goods referred to in its Annex ; Whereas Protocol No 3 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part and the Republic of Poland of the other part (2) provides for reductions in the variable components for certain goods referred to in Annex I within the limit of quotas fixed in Annex II to the said Protocol ; Whereas Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and tariff ceilings for certain industrial and agricultural products, originating in Hungary, Poland and the Czech and Slovak Federal Re ­ public (CFSR) (1992) (3), establishes the rules necessary to administer the quotas ; whereas Annex II thereof needs to be supplemented by the elements necessary for the ad ­ ministration of the quotas of this Regulation ; Whereas Article 3 (4) of the said Protocol No 3 provides for the variable components applicable to other goods to be replaced by reduced variable components if the said goods are added to Annex III to the same Protocol re ­ lating to goods subject, on importation into Poland, to the arrangements established by the said Protocol ; Whereas under Article 1 (2) of the said Protocol No 3 the Joint Committee can extend the lists of processed agri ­ cultural products covered by the Protocol ; Whereas Regulation (EEC) No 518/92 (4) adopted in par ­ ticular detailed rules of application of Articles 24 and 25 Article 1 1 . From 1 May to 31 December 1992, goods origi ­ nating in Poland listed in Annex I shall be subject to a reduced variable component determined in accordance with Article 2 within the limits of the quotas fixed in the Annex. 2. For the purposes of this Regulation 'originating goods' means goods meeting the conditions established by Protocol No 4 to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Com ­ munity, of the one part, and the Republic of Poland, of the other part. Article 2 The reduced variable components applicable for the three-monthly periods 1 May to 31 July, 1 August to 31 October and the period 1 November 1992 to 31 December 1992 shall be calculated as follows. (a) The difference, established in accordance with Article 6 (2) of Regulation (EEC) No 3033/80, between the average threshold price and the average cif price or free-at-frontier price for each basic product shall be reduced by 10 %, except that the difference es ­ tablished for basic products falling within Chapter 4 of the Combined Nomenclature (dairy products) shall be reduced by 20 %. (b) The amounts thus obtained shall apply to the quanti ­ ties of basic products considered to have been used in the manufacture of the goods concerned pursuant to Article 4 ( 1 ) of Regulation (EEC) No 3033/80. (') OJ No 323, 29. 11 . 1980, p. 1 . Regulation as last amended by Regulation (EEC) No 1436/90 (OJ No L 138, 31 . 5. 1990, P- 9). o OJ No L 114, 30. 4. 1992, p. 2. 0 OJ No L 56, 29. 2. 1992, p. 12. (4) OJ No L 56, 29. 2. 1992, p. 3 . No L 212/10 Official Journal of the European Communities 28 . 7. 92 Articles 5 and 6 of Regulation (EEC) No 518/92 shall apply notwithstanding the terms of Article 8 thereof. Article 6 1 . If the Joint Committee decides to add new goods to Annex III to Protocol No 3 to the Interim Agreement in respect of which quantities have already been provided for in Annex II to the said Protocol, the Commission shall adapt the Annexes to this Regulation in accordance with Article 3 (4) of the said Protocol. 2. If other processed agricultural products are added to the Annexes to the said Protocol pursuant to Article 1 (2) of the said Protocol the Council, acting by a qualified majority, shall take the measures necessary for the imple ­ mentation of such decisions. Article 7 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. It shall apply from 1 May 1992. Article 3 The variable components applicable to goods listed in the Annex to Regulation (EEC) No 3033/80 but not listed in Annex I to this Regulation and to goods listed in the said Annex I for quantities exceeding the quotas fixed for them shall be those established directly pursuant to Article 6 of Regulation (EEC) No 3033/80. Article 4 1 . The administration of quotas referred to by this Regulation shall be ensured in accordance with Regula ­ tion (EEC) No 521 /92 and in particular Articles 2 and 4 thereof. 2. Annex II to Regulation (EEC) No 521 /92 shall be supplemented by Annex II of this Regulation. Article 5 For the purposes of applying safeguard measures to goods referred to in Annex I to this Regulation in accordance with Articles 24 and 25 of the Interim Agreement, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1992. For the Council The President N. LAMONT 28. 7. 92 Official Journal of the European Communities No L 212/11 ANNEX I Goods subject to a reduced variable component within the limits of the quotas CN code Description Quotas(tonnes) ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, wether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa :  Yoghurt, flavoured or contained added fruit or cocoa 9  Other, flavoured or containing added fruit or cocoa 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 ex 1704 1704 10 1704 90 30 1704 90 55 ex 1902 2 525 1903 217 24 15 2001 90 40 2008 99 91 Sugar confectionery (including white chocolate), not containing cocoa :  Chewing gum, whether or not sugar-coated  White chocolate  Throat pastilles and cough drops Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within subheadings 1902 20 10 and 1902 20 30, cous ­ cous, whether or not prepared Tapioca and substitutes therefor, prepared from starch in the form of flakes, grains, pearls, sittings or similar forms Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid or otherwise prepared or preserved, not containing added sugar or added spirit Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Preparations with a basis of extracts, essences and concentrates of coffee or with a basis of coffee, other than those of subheading CN 2101 10 91 Extracts, essences and concentrates of tea or mate and preparations with a basis of these extracts, or with a basis of tea or mate, other than those of subheading CN 2101 20 10 Roasted coffee substitutes excluding roasted chicory Extracts, essences and concentrates of roasted coffee substitutes excluding those of roasted chicory  Cheese fondues 2004 10 91 2005 20 10 2101 10 99 9 2101 20 90 2101 30 19 2101 30 99 2106 90 10 183 333 No L 212/12 Official Journal of the European Communities 28 . 7. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de orden LÃ ¸benummer Laufende Nummer Ã Ã Ã ¾Ã Ã ½ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã Ã  Order No NumÃ ©ro d'ordre Numero d'ordine Volgnummer NÃ ¹mero de ordem CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC Origen Oprindelse Ursprung Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã µÃ  Ã Ã Ã Ã µÃ  Origin Origine Origine Oorsprong Origem Volumen del contingente (toneladas) KontingentmÃ ¦ngde (tons) Kontingentsmenge (Tonnen) Ã Ã Ã ¿Ã  Ã Ã ·Ã  ÃÃ ¿Ã Ã Ã Ã Ã Ã Ã ·Ã  (Ã Ã Ã ½Ã ¿Ã ¹) Quota volume (tonnes) Volume du contingent (tonnes) Volume del contingente (tonnellate) Omvang van het contingent (in ton) Volume do contingente (tonelada) Preferencia Preference PrÃ ¤ferenz Ã Ã Ã ¿Ã Ã ¯Ã ¼Ã ·Ã Ã · Preference PrÃ ©fÃ ©rence Preferenza Preferentie Preferencia 09 5401 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 PL 9 M08R 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 09 5403 1704 10 1704 90 30 1704 90 55 PL 2 525 M08R 09 5405 190211 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 PL 217 M08R 09 5407 1903 PL 24 M08R 09 5409 2001 90 40 200410 91 2005 20 10 2008 99 91 PL 15 M08R 09 5411 2101 10 99 2101 20 90 PL 9 M08R 09 5413 2101 30 19 2101 30 99 PL 183 M08R 09 5415 2106 90 10 PL 333 M08R